         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

         BRUCE KIRBY, INC., ET AL.,

                Plaintiffs,
                                                          Civil Action No. 3:13-cv-00297-JAM
                         vs.

      LASERPERFORMANCE (EUROPE)
 LIMITED, ET. AL.,

                Defendants.

               PLAINTIFF BRUCE KIRBY AND BRUCE KIRBY, INC.’S
           REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR SANCTIONS

       Pursuant to the Court’s Order dated January 21, 2020, (Dkt. 541), Plaintiffs Bruce Kirby and

Bruce Kirby, Inc. (individually and collectively, “Kirby”) hereby submit its reply brief in support of

its Motion for Sanctions against Quarter Moon, Inc. and LaserPerformance Europe Limited

(individually and collectively, “LP”). (Dkt. 538 (“Motion”).)

I.     INTRODUCTION

       LP’s opposition makes clear that there is no justification for its violations of the Court’s

September 2014 Order and the Federal Rules. LP does not dispute that it violated this Court’s

Order. (Dkt. 163 (“September 2014 Order”).) In fact, LP admits that it did not even search for

documents this Court ordered be produced. While the Court ordered production of cost

information by October 1, 2014, LP states that it was not until February 2015, “after meeting

with [LP’s designated damages expert] to discuss [the expert’s] information needs,” that LP

located the cost information this Court compelled. However, instead of promptly disclosing this

information to Kirby at that time for Kirby’s information needs (albeit four months late), LP

withheld the information for five years and finally made the production on December 3, 2019

when the parties exchanged exhibits just weeks before trial. LP’s trial by ambush is a flagrant
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 2 of 9



violation of the Court’s order and causes immense prejudice to Kirby. LP’s violation should be

rectified by excluding all evidence and information not produced to Kirby during fact discovery,

including cost information.1 Moreover, as a sanction for LP’s deliberate violation, Kirby

respectfully requests that the Court award the additional fair and just relief identified in Kirby’s

Motion for Sanctions.

II.    LP HAS PROVIDED NO JUSTIFACTION FOR ITS UNDISPUTED VIOLATION
       OF THE COURT’S SEPTEMBER 2014 ORDER

       The gist of LP’s opposition is that, contrary to the clear evidence, LP’s undisputed

violation was unintentional, insignificant, and should be overlooked. None of this is true. The

facts cannot support LP’s assertion of an “inadvertent” production failure. Kirby moved to

compel specific documents, including cost information, which the Court clearly identified in its

September 2014 order. LP highlights its sizable production following the Court’s order to

somehow argue this demonstrates compliance. (Dkt. 549 (“Opposition”) at 8.2) However, not

only does this have the opposite effect of evidencing LP’s total disregard of its discovery

obligations, LP does not and cannot identify any cost information it produced except an

insufficient, one-page summary produced on October 28, 2014 (nearly four weeks late).

       Worse still, LP admits that it never even intended to comply with the Court’s order. LP

only concedes that cost information should have been produced “within a reasonable time” after

LP allegedly identified them in February 2015. (Opposition at 11.) But this would have been 4

months after the date the information was required to be produced. (See September 2014 Order

at 3.) Further, if LP did not “locate” the information until February 2015, then the summary it


1
  Kirby notes that, contrary to the parties’ discussion on January 14, 2020, LP has now
disavowed using any of the 9,000 documents produced on December 12, 2019 in its case. (Dkt.
59 (“Opposition”) at 17.) Kirby therefore focuses its Reply on LP’s failure to produce cost
information.
2
  Page citations to documents on the Court’s docket refer to the docket page number.
                                                  2
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 3 of 9



produced in October 28, 2014 was meaningless and LP consequently produced no cost

information in response to the Court’s order, not even an unsupported summary. LP’s assertion

that Kirby need not have received the documents when it received a summary is therefore

baseless. Indeed, Kirby requested then compelled specific cost information (e.g., the cost

information LP is trying to enter into evidence at the eleventh hour), LP possessed this

information, and then did not even attempt to produce it on or before the Court’s October 1, 2014

deadline.

       Notably, LP is now seeking to carve out Exhibit 597 from the Court’s September 2014

Order because Exhibit 597 allegedly consists of “income statements used by [LP’s expert] to

calculate overhead,” which is a topic LP alleges the Court recognized “may await expert

discovery.” (Opposition at 11.) However, the Court ordered the production of the underlying

cost information notwithstanding its ruling that the specific allocation of costs to the

“production of each Laser sailboat” may be disclosed in a deposition or expert testimony.

(September 2014 Order at 2.) That is, designation of the specific expenses as being allocable to

the production of Laser sailboats “may be subject to deposition or expert testimony,” but the

underlying documentation needed to be produced in October 2014. (Id.) Thus, LP was not

allowed to withhold the income statements. In any event, the first paragraph of the Court’s

September 2014 Order also orders the production of sales information, (id.), which clearly

includes “income statements.” For years, LP never provided this critical information in violation

of its general and Court-ordered discovery obligations.

       Finally, in its opposition, LP rehashes the history of this case and argues that, had they

only succeeded on summary judgment as to Kirby’s trademark claims, then their blatant and

prejudicial discovery violations would have had no effect. (Opposition at 3.) Not only was LP

unsuccessful on its summary judgment motions, the critical date is October 1, 2014—the due
                                                 3
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 4 of 9



date for LP’s production. LP disregarded this deadline when it produced only a meaningless

summary (on October 28, 2014) without any underlying documentation. Over the next five years,

until December 3, 2019, LP never produced this information to Kirby. LP’s conduct is

warranting of severe sanctions.

III.   KIRBY IS IMMENSELY PREJUDICED BY LP’S FAILURE TO PRODUCE
       COST INFORMATION

       There is no excuse for LP’s violations, which cause Kirby immense prejudice. LP argues

that its disregard of the Court’s orders and the Federal Rules does not prejudice Kirby,

(Opposition at 15-17), yet LP’s own admissions prove the contrary. As shown above, the request

for cost information from LP’s expert and subsequent report show that cost information was an

important element of his analysis. (Opposition at 8.) LP admits that cost information is “useful to

the defendants’ opposition” to Kirby’s damages claim and “plays a prominent role in Murray’s

March 2015 Report.” (Opposition at 12.) Indeed, this is precisely why Kirby sought these

documents in discovery and filed a motion to compel when they were not produced. Kirby

needed this information to assess LP’s damages defenses, but the information was deliberately

withheld by LP. It was the critical nature of these documents that propelled Kirby to compel their

production.

       Moreover, LP argues that Kirby was “free to inquire of witnesses about costs during their

deposition” and offer as hypothetical examples a deposition of LP’s expert, Mr. Murray, and Mr.

Crane’s October 2018 deposition. (Opposition at 13.) However, cost information was not

produced until December 2019. No deposition prior to then could have cured Defendants’

violation. Further, LP completely disregards the fact that Kirby already deposed Mr. Crane on

the summary provided on October 28, 2014. As explained in Kirby’s Motion, when Kirby

questioned LP’s 30(b)(6) witness, Mr. William Crane, about the summary, he did not know what

                                                 4
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 5 of 9



the information represented and was incapable of providing any factual support. (Motion at 5-6.)

Likewise, Mr. Murray’s deficient report, which has never been supplemented under Rule 26(e),

did not contain “the facts or data” he considered or the exhibits that will be used support his

opinions. Fed. R. Civ. P. 26(a)(2)(B)(ii)-(iii). Neither Kirby’s counsel nor its expert has had an

opportunity to assess or refute LP’s cost information.

       This Court has taken a firm line against the late disclosure of evidence and witnesses. In

D’Amico v. Dep’t of Children & Families, this Court excluded the testimony of a witness that

was never properly disclosed during discovery. In so doing, Your Honor explained:

       [T]he disclosure requirements under the Federal Rules are not limited to those
       witnesses whose testimony is likely to be surprising to the other party. Nor is the
       harm of failing to disclose limited to preventing the other party from deposing the
       witness; disclosure enables the opposing party to build its theory of the case, to plan
       its strategies, and to find other evidence to use at trial. All of this cannot easily be
       done in the few weeks immediately before trial and long after the discovery period
       has closed.

Case No. 3:16-cv-00655, 2018 WL 650371, at *2 (D. Conn. Jan. 31, 2018) (Judge Meyer). The

Court excluded the witnesses due to the prejudice to the opposing party and found it was too

much to ask for the opposing party to prepare its case on the eve of trial for a witness not

disclosed. Id.; see also Hackman v. Town of East Hartford, Case No. 17-cv-1344, 2019 WL

4059753, at *5 (D. Conn. Aug. 28, 2019). Notably, in D’Amico, the Court was merely

determining the consequence for general discovery failures. Here, LP willfully and undisputedly

violated a Court order.

IV.    KIRBY’S REQUESTED RELIEF IS JUST AND TAILORED TO LP’S WILLFUL
       VIOLATIONS

       As to the specific sanctions requested by Kirby, LP opposes an order by the Court that

QMI’s revenues should be determined to be its “profits” under the Lanham Act. (Opposition at

14-15.) First, LP argues that Kirby has not shown that QMI has any revenues. However, the

                                                  5
             Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 6 of 9



revenues of LaserPerformance LLC are the revenues of QMI. (See Dkt. 526 at 12-13.) This is

further proven by LP’s assertion that LaserPerformance LLC’s costs should be deducted from

QMI’s revenues. (Opposition at 9.)

            Second, LP argues that Kirby has not yet proven infringement, so a finding of profits

finding is premature. However, Kirby is seeking to secure a finding as to QMI’s profits before

trial based on LP’s deliberate violations of the Court’s order to simplify the issues to be proven

at trial.

            Third, LP argues that a conclusion that all of LP’s revenues are its “profits” is inequitable

and cites as evidence a royalty QMI owed to make and sell Laser sailboats. LP misconstrues

trademark damages under the Lanham Act, which include a plaintiff’s actual damages and/or

disgorgement of a defendant’s “profits.” 15 U.S.C. § 1117(a). While a royalty may be evidence

of actual damages, it is not limiting on disgorgement of LP’s profits, which is premised on LP’s

unjust enrichment, deterrence of trademark infringement, and, in this context, LP’s willful

violation of the Court’s order. See, e.g., Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 255-

63 (2d Cir. 2014); George Basch Co. v. Blue Coral, Inc., 968 F.2d 1532, 1535-541 (2d Cir.

1992); W. E. Bassett Co. v. Revlon, Inc., 435 F.2d 656, 664-665 (2d Cir. 1970); Int'l Star Class

Yacht Racing Ass'n v. Tommy Hilfiger, U.S.A., Inc., 80 F.3d 749, 752-755 (2d Cir. 1996).

Further, the Court “shall . . . enter judgment for three times such profits or damages, whichever

amount is greater, together with a reasonable attorney’s fee” in cases such as this one involving

knowing and intentional use of a counterfeit mark. 15 U.S.C. § 1117(b). Thus, there is no

preliminary cap on the Court’s sanctions, especially when viewed in the context of the Court’s

discretion to fashion sanctions against parties that violate Court orders.




                                                      6
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 7 of 9



V.     KIRBY SHOULD BE AWARDED ALL OF ITS ATTORNEYS’ FEES AND
       COSTS FOR THE PRESENT MOTION

       Finally, as to Kirby’s fees, LP does not dispute that a just award for its violations should

include a fee award. Instead, LP argues, without evidence, that counsel’s rate is “unreasonably

high” and that Kirby should not be given fees for having to perform at least a cursory review of

9,000 documents that LP first produced on December 12, 2019. (Opposition at 19-20.) Kirby

demonstrated by way of the AIPLA 2019 Report of the Economic Survey that its counsel’s rates

are more than reasonable (below average, in fact) in this region. LP has done nothing to

demonstrate that Kirby’s counsel’s rates are unreasonable. Furthermore, LP’s opposition

demonstrates that LP’s discovery failures necessitated combing through the record to determine

what was produced, and when. (See Opposition at 10 (“After the Kirby plaintiffs’ counsel

notified the defendants’ counsel that they had not previously received these exhibits, the

defendants’ counsel undertook a review of their files and records of document production.”.)

Kirby’s review of LP’s delinquent production is unquestionably related to a sanctions motion

about the materiality and lateness of the production. Notably, Kirby’s fee request does not

include fees incurred for its Motions in Limine, many of which were also prompted by LP’s

violations. And, contrary to LP’s assertion, Kirby does intend to add at least some of the

documents it has recently uncovered to Kirby’s exhibit list as they are germane to Kirby’s claims

and should have been produced. Accordingly, the Court should award Kirby all the fees it has

sought for this Motion, including the fees incurred by Kirby for the present reply brief. (See the

Supplemental Declaration of Benjamin N. Luehrs and C thereto filed contemporaneously

herewith).




                                                 7
         Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 8 of 9



VI.    CONCLUSION

       For at least the foregoing reasons and those in Kirby’s Motion for Sanctions, Kirby

respectfully requests that the Court award the fair and just relief identified in Kirby’s Motion.



                                      Respectfully submitted,

January 28, 2020                      /s/ Benjamin N. Luehrs
                                      Wesley W. Whitmyer, Jr., ct03509
                                      Walter B. Welsh, ct01220
                                      Benjamin N. Luehrs (phv08980)
                                      WHITMYER IP GROUP LLC
                                      600 Summer Street
                                      Stamford, CT 06901
                                      Tel. 203 703-0800
                                      Fax 203 703-0801
                                      Email: litigation@whipgroup.com
                                              wwelsh@whipgroup.com
                                              bluehrs@whipgroup.com

                                      Attorneys for Plaintiffs
                                      Bruce Kirby, Inc. and Bruce Kirby




                                                 8
          Case 3:13-cv-00297-JAM Document 556 Filed 01/28/20 Page 9 of 9



                                     CERTIFICATE OF SERVICE

        This is to certify that on this 28th day of January 2020, a true and correct copy of the foregoing
PLAINTIFF BRUCE KIRBY AND BRUCE KIRBY, INC.’S REPLY IN SUPPORT OF
PLAINTIFFS’ MOTION FOR SANCTIONS was filed electronically and served by mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated on
the Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.

         This is to further certify that true copies of the confidential, unredacted copies of the documents that
are the subject of the related Motion to File Under Seal are being served via electronic means counsel of
record as follows:


 Douglas S. Skalka                                          J. Kevin Grogan
 Peter T. Fay                                               Kevin Vanderleeden
 Robert B. Flynn                                            Jeffrey E. Schiller
 Neubert, Pepe & Monteith, P.C.                             Joseph Romagnano
 dskalka@npmlaw.com                                         Grogan, Tuccillo & Vanderleeden, LLP
 pfay@npmlaw.com                                            saillit@gvt-ip.com
 rflynn@npmlaw.com                                          grogan@gvt-ip.com
                                                            schiller@gtv-ip.com
                                                            vanderleeden@gtv-ip.com
                                                            romagnano@gtv-ip.com



January 28, 2020                                              /s/ Benjamin N. Luehrs
Date




                                                        9
